Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/142,688, SUPPORTING ASSEMBLY AND FRAME HAVING SAME, filed on 1/6/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a 1) as being anticipated by US Patent Application Publication # 2017/0325592 to Suh.
	Suh teaches a foldable frame comprising first and second mounting assemblies pivotally connected with each other at proximal sides thereof.  The frame includes first, second and third leg assemblies, wherein the first leg assembly is pivotally connected with the first mounting assembly at a distal side of the first mounting assembly.  The second leg assembly is pivotally connected with the second mounting assembly at a distal side of the second leg assembly.  The third leg assembly is pivotally connected with the first and second mounting assemblies at the proximal sides of the first and second mounting assemblies.  The frame includes first, second and third supporting assemblies, wherein the first supporting assembly is pivotally connected with the first leg assembly and first mounting assembly and configured to control rotation of the first leg assembly with respect to the first mounting assembly.  The second support assembly is pivotally connected with the second leg assembly and second mounting assembly and configured to control rotation of the second leg assembly with respect to the second mounting assembly.  The third supporting assembly is connected with the third leg assembly and the first and second mounting assemblies, and configured to help support the first and second mounting assemblies when the frame is unfolded. 


    PNG
    media_image1.png
    732
    975
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 6-20 are allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2020/0390233 to Leng
US Patent # 5,392,718 to Stevens
US Patent # 9,462,880 to Lin
US Patent Application Publication # 2018/0171648 to Woodward et al.
US Patent # 11,234,525 to Tsai
US Patent Application Publication # 2022/0022643 to Choi
US Patent # 5,676,062 to Lloyd
The cited references above teach the foldable legs for supporting an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        8/9/22